Order entered October 27, 2014




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-14-01151-CV

                           AXCESS INTERNATIONAL, INC., Appellant

                                               V.

                                 BAKER BOTTS, L.L.P., Appellee

                           On Appeal from the County Court at Law No. 5
                                       Dallas County, Texas
                               Trial Court Cause No. CC-13-01301-E

                                            ORDER
        This court has reviewed the three volume sealed supplemental clerk’s record in this case.

The district clerk has sealed the entire supplemental record. Upon review of the supplemental

record, it appears that only eight documents included in the supplemental record were filed under

seal in the trial court. Accordingly, the Court ORDERS John F. Warren, County Clerk of

Dallas County, to file within ten (10) days of the date of this order a corrected sealed

supplemental clerk’s record that includes only the following documents that were filed under

seal in the trial court:


        • Baker Botts' Motion for Summary Judgment, filed under seal on November 20,2013;

      • Appendix in Support of Baker Botts' Motion for Summary Judgment, filed under seal
on November 20, 2013;
       • Plaintiffs' Response to Baker Botts' Motion for Summary Judgment, filed under seal on
January 17,2014;

      • Appendix in Support of Plaintiffs' Response to Baker Botts' Motion for Summary
Judgment, filed under seal on January 17, 2014;

          • Baker Botts' Summary Judgment Reply, filed under seal on January 22, 2014;

      • Plaintiffs Response to Baker Botts' Motion to Exclude Testimony of Thomas G.
Scavone and Scott D. Hakala, filed under seal on March 3, 2014;

      • Appendix in Support of Plaintiffs' Response to Baker Botts' Motion to Exclude
Testimony of Thomas O. Scavone and Scott D. Hakala, filed under seal on March 3, 2014; and

       • Baker Botts' Reply Regarding Motion to Exclude Testimony of Thomas G. Scavone and
Scott D. Hakala (with attached exhibits), filed under seal on March 6, 2014.



The Court further ORDERS John F. Warren, County Clerk of Dallas County, to file within ten

(10) days of the date of this order a corrected unsealed supplemental clerk’s record that

includes all remaining items that the parties requested included in the supplemental clerk’s

record.


                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE